Title: To Benjamin Franklin from John Jay, 14 April 1780
From: Jay, John
To: Franklin, Benjamin


Sir,
Madrid 14. April 1780.
On the 26th. Jany. last at Cadiz, I did myself the Honor of wrinting to your Excellency a Letter, by M. Gerard, enclosing one for the honorable Arthur Lee Esqe. and Copies of others I had written to the spanish and french ministers, and among other things informing you, that several Letters or rather large Pacquets directed to you were in my Possession, with which I was much at Loss what to do, and requesting your directions. I have also written to you other Letters of Later Date from the same Place, advising you of Bills I had drawn upon you viz, the 28th. Jany., 3d. march and 20th. March.
As the Receipt of other Letters carried by M. Gerard from hence to Paris has been acknowledged, there is no Room to Apprehend that mine to you by him, has miscarried— I find it therefore difficult to account for my not having been favored with a single Line from you since my arrival.
Your Letters should immediately on my arrival have been sent by the Post, but it being well known that all Letters whose Contents there is Reason to suppose interesting, are inspected in the Course of that Conveyance I would not prevail upon myself to expose yours to that Treatment especially as there are indorsements on some of them being sunk in Case of Captaine [Capture]. Nor did it appear to me more prudent to send them by a Special Express, because being a Stranger I knew not whom to trust or in whose Recommendations to confide.
But as between two and three months have already elapsed without my receiving any orders or advice from you on the Subject I should Expose myself to Censure were I longer to forbear transmitting them in such manner as appeared to me least hazardous. I shall therefore deliver them in a Bag Sealed and directed to M. Joshua Johnson at Nantes this Evening, to Monsr. Henry Bouteiller a young french Gentleman, who will set out for that Please [Place] to morrow, and who travelled from Cadiz here in company with me. From the Character which I received of him there as well as my own observations of his Conduct since I am induced to confide both in this Honor and his Care. I shall enclose this Letter to Mr. Johnson and request the favor of him to send it to you together with the others by the first safe Convoyance and I shall apprise him of my Objections to their going by the Post. Among them are some directed to Persons of Suspicious Character in Britain, and were all delivered to me by the officers of the Confederacy at martinico, except the one directed to Mesrs Mary Brown at Trees Bank Scotland, which was committed to my Care by her Sister, a Daughter of Peter Van Brugh Livingston Esqe. of Baskindridge— The Contents of it are perfectly unexceptionable, and would give more Pleasure to an American than a Briton.
As not only a good understanding but also a constant Interchange of Intelligence and attentions between the public Servants at the different Courts are necessary to procure to him [his] Constituents all the advantages capable of being derived from this Appointment, it would give me very sensible regret in [if] my Endeavours to cultivate the one and engage the other should prove abortive.
I this moment recd. a Note from the Marquis d’Yranda, informing me that M Grand of Paris had desired him by his Letter of the 22d. feby. to hold at my Disposition the Net Produce of Nineteen thousand nine hundred and twenty one Livres Tournois which I might receive when I thought proper—from the Particularity of the Sum I conjecture this to be in consequence of your Order.
I have the Honour to be Your Excellency’s most obedient and most humble Servant
(signed) John Jay

P.S. I have just rec’d from M. Lee an answer to the Letter I took the Liberty of sending inclosed to you by M. Gerard.
His Excellency Benjn. franklin.
